Order and judgment reversed on the law, with ten dollars costs and disbursements, and motion denied, with ten dollars costs, with leave to respondent to answer within twenty days from service of a copy of the order herein. In our opinion, the amended complaint states a sufficient cause of action for the foreclosure of plaintiff’s lien. The plaintiff was a materialman, and, as the materials furnished by it were used in the improvements in question, it was entitled to a lien therefor under the facts here presented. The action is not for conversion, but to foreclose a lien upon a public improvement. As the defendant Keil appropriated the materials furnished by the plaintiff and installed them in the building, he is a necessary and proper party defendant, and plaintiff will be entitled to a lien upon any sum found due to Mm from the State under his contract. (Rapid Fireproof Door Co. v. Largo Corp., 243 N. Y. 482.) Lazansky, P. J., Young, Carswell, Tompkins and Davis, JJ., concur.